Citation Nr: 1146352	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the Veteran's generalized anxiety disorder with insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1984 to January 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2007 and November 2008 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

In her January 2008 Notice of Disagreement regarding the issue decided below, the Veteran also sought service connection for heart palpitations/mitral valve prolapse.  The RO denied this claim in a rating decision dated November 10, 2008.  Notice of this decision was mailed to the Veteran on November 18, 2008.  Meanwhile, on November 17, 2008, the RO received the Veteran's Substantive Appeal regarding her increased rating claim.  In that Appeal, the Veteran again requested that her claimed heart condition be service-connected and contended that it may be secondary to her service-connected generalized anxiety disorder.  

In its November 2011 brief, the Veteran's representative argued that the Veteran's Substantive Appeal should be construed as a Notice of Disagreement for the denial of service connection for the Veteran's heart condition, noting that though it was received prior to notice of the decision being sent, it nonetheless was received after her claim was decided.  

The undersigned does not consider it reasonable to interpret the Veteran's November 17 communication to be a disagreement with a decision about which she had no knowledge.  Nevertheless, the representative's comments are construed as a new claim for service connection for this heart condition, and this is referred to the RO for appropriate action.  


FINDING OF FACT

Over the course of the entire appeals period, the Veteran's generalized anxiety disorder and insomnia symptoms have resulted in occupational and social impairment with reduced reliability and productivity, but not in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 50 percent rating over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.24, 4.41, 4.130, Diagnostic Code (DC) 9400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in an April 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of her post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to her claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Initial Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A brief recitation of the history of the Veteran's claim is instructive.  The Veteran sought service connection for a sleeping disorder in a November 2006 claim.  In a December 2006 VA examination, the Veteran was diagnosed as suffering from generalized anxiety disorder and insomnia.  In April 2007, the RO granted service connection, characterizing the disability as anxiety disorder with insomnia, assigning a 30 percent disability rating.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in September 2008.  The Veteran filed a timely Substantive Appeal.  

Psychiatric disability is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9400.  Under the General Rating Formula, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, as noted above, the Veteran's disability has been rated as 30 percent disabling.  For the reasons that follow, the Board determines that a 50 percent rating over the entire appeals period more closely approximates the Veteran's symptoms.  

Again, a 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Most prominent among these enumerated symptoms, the medical and lay evidence both show that the Veteran suffers from difficulty in understanding complex commands and impairment of short and long term memory.  In her December 2006 VA examination, for instance, the Veteran stated that she only slept for 2-3 hours per night.  She stated that as a result, she suffered from memory loss and decreased concentration.  Upon examination, the examiner noted that the Veteran had difficulty with her short term memory, stating that the Veteran has difficulty remembering events and procedures that have occurred in the recent past.  The examiner also noted that the Veteran had difficulty in understanding complex commands, as she had to write down instructions to remember them.  Further, the examiner also noted that the Veteran suffers from difficulty maintaining effective social relationships, as her symptoms lead her to withdraw socially.

It is also clear that these symptoms have resulted in the occupational and social impairment with reduced reliability and productivity as is required for a 50 percent rating.  The examiner from the Veteran's December 2006 VA examination noted that the Veteran's disability would result in difficulty establishing and maintaining effective work/school and social relationships.  The Veteran herself stated that her insomnia results in decreased concentration and headaches, both of which are evidence of reduced reliability and productivity.  

Further, the Veteran's GAF score is congruent with a 50 percent rating.  In the Veteran's December 2006 examination, the examiner assigned a GAF score of 55.  Such GAF scores are characterized by moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As these symptoms correspond to the symptoms enumerated in the 50 percent rating, the Board finds that the Veteran's GAF score warrants a 50 percent rating.  

That being said, the evidence does not show that the Veteran's symptoms are severe enough to warrant a 70 percent rating.  Such a rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

Here, the evidence shows that the Veteran suffers from none of these symptoms.  In the Veteran's December 2006 VA examination, she was noted not to suffer from suicidal ideation or obsessional rituals.  Her speech was within normal limits.  Though she suffered from panic attacks, they were described as less frequent than once a week, not as being near continuous.  She was not described as suffering from spatial disorientation or impaired impulse control.  Though her symptoms do result in social withdrawal, there is no evidence that the Veteran is unable to establish and maintain effective relationships.  

Also, though the examiner did note that the Veteran has social impairment with deficiencies in work/school and social relationships, there is no evidence that the Veteran's symptomatology is productive of deficiencies in the other listed areas (i.e., family relations, judgment, thinking, or mood).  Further, the Veteran's GAF score of 55 corresponds to symptoms and occupational and social impairment that is not as severe as described by the 70 percent rating.  

The Board does not need to remand the Veteran's claim for consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  With the Board's action in this case, the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2010) (providing the criteria for a TDIU).  In a June 2008 statement, however, the Veteran stated that she was currently employed, and there is no evidence that her employment status has changed.  As the Veteran remains employed, a TDIU would not be warranted, and no remand is required.  

Further, the Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The medical and lay evidence have found that the Veteran suffers from memory loss, difficulty in understanding complex commands, and difficulty in establishing and maintaining social relationships.  These symptoms are all contemplated under the applicable rating criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's generalized anxiety disorder and insomnia symptomatology have resulted in occupational and social impairment with reduced reliability and productivity but not in occupational and social impairment.  Accordingly, the Board concludes that the criteria for a 50 percent rating for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, DC 9400.

ORDER

An increased 50 percent rating over the entire appeals period for the Veteran's generalized anxiety disorder is granted, subject to regulations governing the award of monetary benefits.

______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


